DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Regarding claim 1: the term “horizonal” (ln. 4) should read ‘horizontal’.
Regarding claim 5: the phrase “to removed” should read ‘to be removed’.
Regarding claim 8: the recitation “said sealing mechanism comprises” should read ‘said sealing mechanism further comprises’.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) is/are:
“a moving mechanism for sequentially positioning” (clm. 1)
The term “mechanism” is a generic placeholder (nonce term) and is coupled to the functional language “for sequentially positioning”, and the term “moving” does not explicitly or implicitly define any particular structure of the mechanism; therefore, the limitation passes the three-prong test and should be interpreted under 35 U.S.C. 112(f).
The specification, pg. 17, ln. 17, discloses a “feeding unit (II) is a conveyor” which appears would be capable of performing the claimed function. However, the specification is devoid of the phrase “moving mechanism”. Therefore, applicant has failed to clearly link the 
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f), applicant may present a sufficient showing that the specification recites sufficient structure for performing the claimed function, and that the claimed function is clearly linked to said structure.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the claim recites “the wrap strap extends on either side of said mandrel” (ln. 9-10). By “either side” does applicant mean the strap extends on one side or the other side of the mandrel, or that it extends on both sides of the mandrel?
Further, it is unclear if “said sheet metal blank” (ln. 10-11, 12-13, 19 and 20) is intended to be the same as the positioned sheet metal blank of line 7, or a different sheet metal blank.
Furthermore, it is unclear if “said opposite edges” (ln. 19) are the same as or additional to “said overlapping edges” recited in lines 18-19.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Regarding claim 8: it is unclear if “said opposite edges” are the same as or additional to “said overlapping edges” recited in claim 1.
Further, it is unclear if “said sheet metal blank” is intended to be the same blank as the “positioned sheet metal blank” recited in claim 1.
Regarding claim 11: the claim recites “said clinched tube” in step g). However, the work-piece is still referred to as “said sheet metal blank” in step ‘f’, and clinching has apparently already been performed in step ‘f’. Therefore, it is unclear in which step of the method the sheet metal blank becomes the clinched tube.
Further, it is unclear if “said overlapping opposite ends of said clinched tube” (see step ‘g’, sub-step ‘ii’) are the same as or additional to “said clinched overlapped opposite ends of said sheet metal blank” (see step ‘f’).
Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.  Claims 2-10 and 12-14 would be allowable as they depend from allowable claims 1 and 11.
The following is a statement of reasons for the indication of allowable subject matter:
Ely (US 2,878,766 A) discloses a system for automatically forming sheet metal tubes from sheet metal blanks cut to size, said system comprising:

c) a forming station (fig. 16, 21) comprising a mandrel (100), and at least one side wiper (450, 451) on each side of said mandrel, said side wipers configured to force overlap of opposite edges (F, F’) of said sheet metal (H’) blank along a length of said mandrel (see fig. 22-23), and said mandrel comprising a clinching die bar including a clinching die (275) extending along said length of said mandrel (clinching die 275, fig. 21, is configured to receive clinching prongs/metal members 498, see fig. 17, 21);
d) a sealing mechanism (fig. 19) comprising at least one vertically movable clinching prong (498) corresponding to said clinching die bar (275) (see fig. 21), said sealing mechanism configured to lower and attach said overlapping edges (F, F’) of said sheet metal blank (H’) by clinching said opposite edges of said sheet metal blank at multiple positions to form a sheet metal tube around said mandrel (see fig. 24); and,
e) a separating mechanism configured to remove said sheet metal tube from said mandrel (col. 14, ln. 40-49), said separating mechanism comprising a gag bar located within said mandrel and beneath said clinching die bar, and a stripper plate curved at least partially around said mandrel.
Ely is silent regarding a lifting arrangement comprising a wrap strap and at least one pressure pad to vertically raise said positioned sheet metal blank to a forming station. Instead Ely discloses that the mandrel is arranged for vertical movement to facilitate the positioning of the blank between the mandrel and a fixed anvil which is the corresponding to the claimed 
However, Gharib (US 7,669,448 B1) teaches a system for automatically forming sheet metal tubes comprising a lifting arrangement including a pressure pad (pressure bar 112, fig. 10A) to vertically raise said positioned sheet metal blank to a forming station (col. 8, ln. 20-23).
Therefore, an argument could be made that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ely such that the mandrel (100) is fixed and the anvil (272) is vertically movable, thereby providing Ely a lifting arrangement comprising a pressure pad, as taught by Gharib. Nevertheless, Gharib fails to teach a wrap strap for the lifting arrangement, so any modification of Ely in view of Gharib would not result in the invention of claim 1.
And Fornataro (US 3,112,087 A) teaches a wrap strap around the pressure pads (21, 43, fig. 7-8); the wrap strap is used in conjunction with a rotating mandrel (1) for winding or coiling sheet material on the mandrel (col. 1, ln. 8-10). This is a much different operation than that of Ely and Gharib, and no motivation is provided by Fornataro to add the wrap strap to the lifting arrangement of modified Ely.
Examiner notes that using Gharib as the base reference was also considered and that no reasonable combination of references can be made to render independent claim 1 obvious. Further, independent claim 11 also includes subject matter drawn to the wrap strap and, therefore, claim 11 is also not obvious in view of the prior art. For at least the reasons set forth .
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sindelar (US 9,933,092 B2); at least fig. 15-20 and 25 are pertinent to various aspects of at least claims 1 and 11; e.g., element 218, fig. 25 reads on the stripper plate of the claimed separating mechanism
Wolfe (US 737,989 A); the expanding rod J7 (fig. 26) within the mandrel reads on the gag bar of the claimed separating mechanism
Usher (US 4,513,596 A); fig. 4-5 and 7-8 are pertinent to various aspects of at least claims 1 and 11
Karmann et al. (US 3,802,239 A); at least fig. 2, 4 are pertinent to various aspects of at least claims 1 and 11
Boutell (US 3,732,614 A); fig. 3 is pertinent to at least claim 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725 

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725